Opinion issued April 8, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00926-CR
———————————
Anthony Phiillip Rodriguez, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 232nd District Court
Harris County, Texas

Trial Court Case No. 1187812
 

MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant, Anthony Phillip
Rodriguez, pleaded guilty, with an agreed recommendation as to punishment with
the State, to the offense of aggravated kidnapping, and pleaded true to one
enhancement paragraph contained in the indictment.  After the trial court sentenced appellant to
punishment that fell within the terms of the plea bargain agreement, the trial
court certified that this case is a plea-bargain case and the defendant has no
right to appeal.  Appellant did not
request the trial court=s permission to appeal any pre-trial matters, and the trial
court did not give permission for appellant to appeal.  Appellant filed a pro se notice of
appeal. 
          We conclude that the certification of the right of appeal
filed by the trial court is supported by the record and that appellant has no
right of appeal due to the agreed plea bargain. 
Tex. R. App. P. 25.2(a).  Because
appellant has no right of appeal, we must dismiss this appeal Awithout further action.@ Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).
          Accordingly, the appeal is dismissed for lack of
jurisdiction.
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and
Bland.  
Do not publish. 
 Tex. R. App. P. 47.2(b).